In an action, inter alia, pursuant to RPAPL article 15, to determine claims to real property, the defendant appeals, by permission, from an order of the Supreme Court, Suffolk County (Catterson, J.), dated May 11, 2004, which, in effect, granted the plaintiffs motion for a preliminary injunction.
Ordered that the appeal is dismissed, without costs or disbursements.
As a result of a subsequent judgment of the Supreme Court dated October 27, 2004, which, inter alia, permanently enjoined the defendant from interfering with the plaintiff’s easement over the defendant’s property located at 580 Basin Road, in Southold, the preliminary injunction which was the subject of the order appealed from. Thus, the appeal has been rendered academic (see Alsol Enters., Ltd. v Premier Lincoln-Mercury, Inc., 11 AD3d 493 [2004]; AIG DKR Soundshore Holdings v Kailbourne, 308 AD2d 381 [2003]; Ruggerio v Ruggerio, 173 AD2d 595 [1991]). Moreover, the right of direct appeal from the order terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.